Citation Nr: 0506038	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  97-01 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel





INTRODUCTION

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal of a September 1996 rating 
decision, which denied the veteran a rating greater than 50 
percent for his service-connected PTSD.  The veteran filed a 
notice of disagreement (NOD) in September 1996, and the RO 
issued a statement of the case (SOC) in October 1996.  The 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in December 1996.  

In an October 2003 decision, the Board denied the veteran's 
claim.  The veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
September 2004, counsel for the Secretary of VA and the 
veteran filed a joint motion with the Court to vacate the 
October 2003 Board decision and to remand the claim on appeal 
for readjudication.  In a September 2003 Order, the Court 
granted the joint motion, vacating the Board's October 2003 
decision, and remanding the matter to the Board for further 
proceedings consistent with the joint motion.  

The Board notes that at the time of its October 2003 
decision, Disabled American Veterans was the veteran's duly 
authorized representative.  In February 2004, the veteran 
signed an agreement with Robert V. Chisholm, a private 
attorney, to represent him..  The Board recognizes this 
change in representation.  

In a November 2004 Board issued letter, Mr. Chisholm was 
invited to submit to the Board additional evidence or 
argument in support of the veteran's appeal within 90 days.  
The Board has received no correspondence or other contact 
from Mr. Chisholm in response to the November 2004 letter.  

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  VA will notify the veteran when 
further action, on his part, is required.  



REMAND

A review of the record by the Board reflects that further RO 
action on the veteran's claim on appeal is warranted.  

Initially, the Board notes that, in the September 2004 joint 
motion filed with the Court, counsel for the Secretary of VA 
and the veteran noted that the Board had not adequately 
considered an August 1996 VA examiner's comment that the 
veteran "was at times overwhelmed with suicidal ideation."  
Because such comment may well bear on the severity of the 
veteran's condition at that time, the Board finds that a 
medical opinion addressing the significance, if any, of the 
examiner's comment would be helpful in resolving the claim 
for increase.  See 38 U.S.C.A. § 5103A(d) (West 2002).   

The Board also points out that the record reflects that the 
veteran last underwent a VA examination for his service-
connected PTSD in February 2001, and more recent treatment 
records include findings suggesting that the veteran's 
psychiatric disability may have increased in severity.  
Hence, contemporaneous medical findings are warranted.

Finally, the Board points out that, in addition to an Axis I 
diagnosis of PTSD, a February 2001 examination report also 
reflects a diagnosis of panic disorder with agoraphobia.  
There is no medical opinion of record addressing the question 
of whether the symptoms and effects of service-connected and 
nonservice-connected disability can be distinguished.  If 
not, the reasonable doubt doctrine mandates that all signs 
and symptoms be attributed to the veteran's service-connected 
condition.  See Mittleider v. West, 11 Vet. App. 181 (1998) 
and 38 C.F.R. § 3.102 (2004).  

Under these circumstances, the RO should arrange for the 
veteran to under VA examination, by a psychiatrist, to obtain 
medical information needed to resolve the claim for a rating 
greater than 50 percent for PTSD.  The veteran is advised 
that, in keeping with VA's duty to assist, the purpose of the 
requested examination is to obtain information or evidence 
that may be dispositive of the claim for a higher rating for 
PTSD.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).  Thus, failure to report to the scheduled 
examination, without good cause, will result in a denial of 
the claim for an increase.  See 38 C.F.R. § 3.655(a),(b) 
(2004).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  If the veteran fails to 
report to any scheduled examination, the RO should obtain and 
associate with the claims file (a) copy(ies) of the notice(s) 
of the examination sent to him by the pertinent VA medical 
facility.  

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to his claim on appeal.  
The RO's notice letter to the veteran should explain that he 
has a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see also Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(b)(3)) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
notice period).  After providing the appropriate notice, the 
RO should attempt to obtain any additional evidence for which 
the veteran provides sufficient information, and, if needed, 
authorization, following the procedures prescribed in 38 
C.F.R. § 3.159 (2004).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:  


1.  The RO should send to the veteran and his attorney a 
letter requesting that the veteran provide sufficient 
information, and if necessary, signed authorization to enable 
it to obtain any additional evidence not currently of record 
that pertains to the claim currently on appeal.  

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  If the veteran responds, the RO 
should assist the veteran in obtaining 
any additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2004).  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
attorney of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

3.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, or 
the time period for the veteran's 
response has expired, the RO should 
arrange for the veteran to undergo a VA 
examination, by a psychiatrist.  The 
entire claims file, to include a complete 
copy of this REMAND, must be made 
available to the physician designated to 
examine the veteran, and a report of the 
examination should include discussion of 
the veteran's documented medical history 
and assertions.  All 

necessary tests and studies, to include 
psychological testing, if warranted, 
should be accomplished (with all findings 
therefrom made available to the 
appropriate examiner prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.    

The examiner should render specific 
findings with respect to the existence 
and extent (or frequency, as appropriate) 
of:  memory loss; depressed mood; 
anxiety; panic attacks; sleep impairment; 
impaired judgment, speech, impulse 
control and/or thought processes; neglect 
of personal hygiene and appearance; 
suicidal ideation; and delusions and/or 
hallucinations.  Additionally, the 
examiner should render a multi-axial 
diagnosis, including assignment of a 
Global Assessment of Functioning (GAF) 
scale score that represents the level of 
impairment due to the veteran's PTSD, and 
an explanation of what the score means.  

In providing the above-noted findings, 
the examiner should, to the extent 
possible, distinguish the symptoms 
attributable to service-connected PTSD 
from those of any other identified 
psychiatric conditions (to include panic 
disorder with agoraphobia) .  However, if 
it is not medically possible to do so, 
the examiner should clearly so state, 
indicating that the findings are with 
respect to the veteran's overall 
psychiatric impairment.  

The examiner should also render an 
opinion, based on consideration of the 
veteran's documented history and 
assertions, as to whether, since the 
veteran filed his claim for an increase 
in January 1996, the evidence reflects 
any change(s) in the severity of his 
PTSD, and, so, the approximate date(s) 
that such change(s) occurred.  In 
rendering the opinion, the examiner 
should specifically consider and address 
the significance of the August 1996 VA 
examiner's comments that the vet was "at 
times overwhelmed with suicidal 
ideation," and indicate whether such 
comments, when considered along with 
other contemporaneous evidence, support a 
finding that the veteran's disability was 
then more than 50 percent disabling under 
the criteria then in effect (i.e., 
whether the veteran's disability resulted 
in severe occupational and social 
impairment (warranting a 70 percent 
rating under the criteria in effect prior 
to November 7, 1996); or whether the 
disability was manifested by symptoms 
bordering on gross repudiation of 
reality, or whether the disability 
resulted in virtual isolation in the 
community or unemployability (any of 
which would warrant a 100 percent rating 
under the criteria in effect prior to 
November 7, 1996).  

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached (to include, as appropriate, 
citation to specific evidence of record), 
in a printed (typewritten) report. 

4.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal, in light of all pertinent 
evidence and legal authority.  If the 
veteran fails to report to the 
examination scheduled, the RO should 
apply the provisions of 38 C.F.R. 
§ 3.655(b), as appropriate.  

7.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his attorney an 
appropriate Supplemental SOC (SSOC) that 
includes citation to and discussion of 
all evidence and legal authority 
considered, as well as clear reasons and 
bases for all determinations, and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans 



Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).




